Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


Response to Arguments
	Independent claim 1 is drawn to a fluorinated compound of formula (1) by a method comprising a step A of reacting a compound of formula (2) with a compound of formula (3) under irradiation and in the presence of nitrogen-containing unsaturated heterocyclic compound with N-H moiety as a reducing agent. Appellant’s arguments filed on 09/21/2021 have been fully considered, as well as the 37 CFR 1.132 declaration of inventor Makoto Matsuura, but they do not overcome the rejection of the record.
	
The Appellant argues that independent claim 1 is a one-step (step A) process to obtain compound of formula (1) in the presence of a reducing agent, whereas Nguyen is a two-step process to obtain compound 6h that corresponds to compound of formula (1) and that the reducing agent is used in the second step where compound 5h is converted to compound 6h. 
	While the Examiner agrees that Nguyen teaches a two-step process, whereas the instant claim uses a one-step process, the Examiner maintains that the claimed process is obvious over Nguyen because the starting material and product of Nguyen is 6F17I (corresponding to the claimed formula (2)) and 1-hexen-6-ol (corresponding to the claimed formula (3)) is conducted in order reduce compound 5h to 6h. The final product 6h obtained in Nguyen corresponds to the claimed final product of formula (1). Nguyen obtains 6h via a two-step process whereas the claimed invention obtains the same product via a one-step process. In other words, both Nguyen and instant claim will have to go through the same reduction reaction (hydrogenation) to obtain the same target product. The only difference is, the reduction in the instant claim occurs in-situ and thus the entire process proceeds via one-step reaction whereas the reduction in Nguyen takes place in the second step. Thus, since the same products are being obtained in both claimed process and Nguyen, the claimed one-step process is obvious over the two-step process of Nguyen in view of MPEP § 2144.04 that states “changing the sequence of adding is prima facie obvious over prior art that teaches a different sequence of adding the ingredients in the absence of unexpected results”.

	The Appellant further argues that in view of the declaration, the claimed invention imparts unexpected results over Nguyen because compound 5h is not easily consumed to be converted to 6h and that it requires strong reaction such as hydrogenation reaction and that 5h is contained as an impurity in the final product 6h. Appellant argues 5h, that the compound is not contained as impurity in the product and that a strong reaction is not required in the claimed process. Appellant further argues that the claimed method proceeds with unexpected efficiency over Nguyen.
	The Examiner disagrees. Firstly, Nguyen uses the same reducing agent as instantly claimed to conduct the hydrogenation reaction in the second step and the reaction is conducted under light irradiation, that is, the same irradiation of the claimed step A process. Hence, both claimed process and Nguyen will have to undergo the hydrogenation reaction to obtain the target compounds using the same reagent and reaction conditions, the only difference being the addition of the reducing agent in the second step of Nguyen. The claimed process would still require the hydrogenation reaction using the reducing agent as that of Nguyen to obtain formula (1), but that the hydrogenation reaction takes place in-situ. Furthermore, the reaction does not take place efficiently over Nguyen. Appellant fails to provide comparative data using the process of the closest prior art showing that the two-step process of Nguyen is less efficient than the claimed process. The Examiner notes that compound 5h and target product 6h are obtained at a yield of 96% and 95%, respectively (see page 9 of Supplemental Information, cited in Office Action 11/27/2019). Neither the specification nor the declaration provides comparative examples showing the criticality of using the claimed one-step process over the two-step process.  Accordingly, in the absence of efficiency and thus unexpected results, the claimed process is obvious over that of Nguyen. 


The Examiner disagrees. While Nguyen does not teach or suggest the claimed one-step process would work, obviousness does not require absolute predictability but some degree of predictability is required (MPEP § 2143.02). The same reducing agent has been used in both claimed process and Nguyen, the difference being, the reducing agent in Nguyen is added after conducting the first step or after obtaining the intermediate compound 5h. In fact a similar intermediate compound to 5h is being formed in the working examples of the instant specification in addition to the target products, that is, comprising non-reduced transferred bromine atom (see pages 25-23). This proves that whether using a one-step process or the two-step process, the intermediate would still form in-situ of the one-step process or in the first step of the two-step process and that the target product would have to be obtained by the hydrogenation reaction using the reducing agent. Furthermore, Nguyen also uses the same light irradiation in both steps. Hence, combining both steps of Nguyen, a skilled artisan would use the same light irradiation of both steps and the reducing agent of step 6h via the formation of the intermediate 5h in-situ.

	Appellant  further argues with respect to claim 6, indicating that Hantzsch ester of Nguyen is only added in the second step whereas in the claimed process, the ester is added in step A which is the only reaction. Thus, Appellant argues that even if Nguyen teaches Hantzsch ester, its use is completely different from that required in the claimed one-step process.
	The Examiner disagrees with Appellant’s position that Hantzsch ester in Nguyen has completely different use than the claimed ester. Firstly, Appellant fails to set forth the function or purpose of adding Hantzsch ester in the claimed process and how its use is different from the use of that of Nguyen. Secondly, the Hantzsch in Nguyen is being used as a reducing agent, that is, in hydrogenating the iodo substituent of 5h to hydrogen substituent to obtain 6h. Similarly, the Hantzsch ester of instant claim 6 is also a reducing agent because it is further limiting the reducing agent of Claim 1. Furthermore, the instant specification obtains similar no-reduced intermediate compounds in addition to the target compounds. This proves that the target products must have been obtained via in-situ hydrogenation of the intermediates using the Hantzsch ester as the hydride donor. Thus, contrary to Appellant’s argument, the use of Hantzsch ester of Nguyen is no different from the use of that of the claimed invention. 

	For the above reasons, it is believed that the 103(a) rejection should be sustained.

/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622   

/JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626